Citation Nr: 1822415	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-26 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The matter was previously before the Board in November 2014 at which time it was remanded to comply with the Veteran's request for a Travel Board hearing before a Veterans Law Judge.  In September 2016, the Veteran submitted written correspondence in which he withdrew his request for a hearing and requested that his claim be forwarded to the Board for a decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative if further action on his part is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his neck disability is related to his service-connected left shoulder disability, or is a result of untreated injuries he sustained in service, while participating in boxing in the Army.  The Veteran asserts that while participating in one tournament he was punched in the jaw by a more experienced boxer, and sustained injuries to his neck, which were not treated.  The service treatment records document an injury the Veteran incurred while participating in boxing matches and or training.  At discharge, the Veteran denied experiencing any problems other than shoulder problems and clinical evaluation of the upper extremities and the spine was determined to be normal at that time.  The Veteran asserts that he has experienced muscle spasms in his neck since his separation from service.

A review of the VA examination conducted in November 2008, and the VA opinion provided in March 2009 determined that the Veteran's neck disability is not secondary to his service-connected left shoulder disability.  However, no specific determinations were made as to the whether it is at least as likely as not that the Veteran's current neck disability is related to untreated injuries he sustained while boxing in service.  

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  
38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2008 VA examination is inadequate because the examiner did not address whether any currently diagnosed cervical spine disability is directly related to the Veteran's active service, to include injuries sustained due to boxing.  Thus, the Board finds that a remand is required for a new examination and a nexus opinion as to the Veteran's claim for service connection for a cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to the current nature and severity of his cervical spine disability.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and etiology of the Veteran's cervical spine disability.  Any and all studies, tests, and evaluations deemed necessary should be performed.  The claims file should be made available and reviewed by the examiner prior to the examination.  The examiner must note on the examination report whether the Veteran's claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

The examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability is related to his active military service, to include his credible report of sustaining injuries to his head and neck due to boxing while in service.  The examiner is advised that the Board has determined that the Veteran is competent and credible to report injuries he sustained while boxing in service.  If the examiner finds there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a rationale to support the opinion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand, and if not, implement corrective procedures.

5.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 
(2012).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




